Detailed Action
This is the first office action on the merits for US application number 16/811,350.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of inserter species A and B in the reply filed on December 27, 2021 is acknowledged. The traversal is on the ground(s) that the species A and B are not distinct as paragraph 69 provides that different guide arms are used with the body 202 as shown in Figs. 5-12, 25, and 26 and recited in claims 5, 11, and 17 thus inserter species A and B are parts of the same instrument.
The argument that the inserter species A and B are not distinct is found persuasive. Thus, the inserter shown in Figs. 5-12, 25, and 26 is herein considered to be the elected inserter species.  
The requirement is still deemed proper and is therefore made FINAL.
Applicant indicated that claims 1, 2, 4-8, 10-14, and 16-18 read on the elected species. Accordingly, claims 3, 9, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 27, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “instrument coupling” in claim 1 line 2, claim 7 line 2, and claim 13 line 2, “bone plate coupling” in claim 1 line 3, claim 7 line 3, and claim 13 lines 4-5, and “guide feature” in claim 1 line 4, claim 7 line 4, and claim 13 line 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1, 2, 4-8, 10-14, and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to the bone plate coupling comprises the first end of the flexible element in line 5 and how the first end of the flexible element can be both the claimed bone plate coupling and claimed first end of the flexible element. That is, claim 1 lines 3-5 provide that the instrument comprises a bone plate coupling, an elongated flexible element, and a guide feature and then line 5 provides that part of the flexible element is the bone plate coupling and thus it is claimed that a single element is two different claimed structure. The bone plate coupling includes the first end of the flexible element is consistent with the specification (at least ¶s 6 and 7). Thus, Examiner is interpreting this as referring to, and suggests amending as, “an instrument comprising  and a guide feature, the elongated flexible element extending between a first end and an opposite second end, [[and a]]the guide feature having a central longitudinal guide axis,first end of the flexible element, the bone plate is connected to the first end of the flexible element; wherein when tension is applied to the second end of the flexible element while the instrument coupling is connected to the first end of the flexible element, the bone plate is fixed to the instrument and the guide axis extends through the bone plate hole.” And amending claim 2 as “wherein is between a pair of jaws” in lines 3-4 and “wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded tip and the jaws interdigitate with the slots and flanges; wherein when tension is applied to the second end of the flexible element while the instrument coupling is connected to the first end of the flexible element, the threaded tip pulls within the threaded hole to fix the bone plate to the instrument.” in lines 5-9. Examiner suggests amending as “first end of the flexible element” in claims 4-6 accordingly.
Claim 1 is further unclear with regards to “when the instrument coupling is connected to the bone plate coupling, the bone plate is connected to the first end of the flexible element” in lines 6-7 and the significance of providing that when the instrument coupling (of the bone plate) is connected to the first end (of the instrument flexible element), the bone plate is connected to the first end as the instrument coupling is defined in line 2 to be a part of the bone plate, i.e. claiming that when two parts are connected, then they are connected to each other. Examiner suggests amending to clarify.
Claim 5 is unclear with regards to the body comprising the bone plate coupling as, for the reasons detailed for claim 1 above, the bone plate coupling of cannot be both part of the body and the elongated flexible element of claim 1. Thus, Examiner is interpreting this as referring to, and suggests amending as, “a first guide arm, 
Claim(s) 7 is/are unclear with regards to the bone plate coupling comprises the first end of the flexible element in line 5 and how the first end of the flexible element can be both the claimed bone plate coupling and claimed first end of the flexible element. That is, claim 7 lines 3-5 provide that the instrument comprises a bone plate coupling, an elongated flexible element, and a guide feature and then line 5 provides that part of the flexible element is the bone plate coupling and thus it is claimed that a single element is two different claimed structure. The bone plate coupling includes the first end of the flexible element is consistent with the specification (at least ¶s 6 and 7). Thus, Examiner is interpreting this as referring to, and suggests amending as, “an instrument comprising  and a guide feature, the elongated flexible element extending between a first end and an opposite second end, [[and a]]the guide feature having a central longitudinal guide axis,first end of the flexible element and” in line 7. And amending claim 8 as “wherein is between a pair of jaws” in lines 3-4, “wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded tip and first end of the flexible element, the threaded tip” in lines 7-8. Examiner suggests amending as “first end of the flexible element” in claims 10-12 accordingly. 
Claim 11 is unclear with regards to the body comprising the bone plate coupling as, for the reasons detailed for claim 1 above, the bone plate coupling of cannot be both part of the body and the elongated flexible element of claim 7. Thus, Examiner is interpreting this as referring to, and suggests amending as, “a first guide arm, 
Claim(s) 13 is/are unclear with regards to “a free end of the body first arm comprises a bone plate coupling” in lines 4-5 where at least specification paragraph 6 provides that the “bone plate coupling includes the first end of the flexible element” and “wherein the bone plate coupling comprises the first end of the flexible element” in lines 7-8  and how the first end of the flexible element can be both the claimed bone plate coupling (of the free end of the body first arm) and claimed first end of the flexible element. That is, claim 13 lines 3-8 provide that the instrument comprises a body and an elongated flexible element but then lines 4-5 provide that the bone plate coupling is part of the free end of the body first arm and then lines 7-8 provide that part of the flexible element is the bone plate coupling and thus it is claimed that a single element (the bone plate coupling) is two different claimed structure (a free end of an arm of the body and an end of the flexible element). The bone plate coupling includes the first end of the flexible element is consistent with the specification (at least ¶s 6 and 7). Thus, Examiner is interpreting this as referring to, and suggests amending as, “wherein a free contacts the bone plate” in lines 4-5, “wherein the  couples with the bone plate” in lines 7-8, and “the instrument coupling is connected to the first end of the flexible element and” in line 9. And amending claim 14 as “wherein is between a pair of jaws” in lines 3-4, “wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole;” in lines 5-6, and “instrument coupling is connected to the first end of the flexible element, the threaded tip” in lines 8-9. Examiner suggests amending as “first end of the flexible element” in claims 16-18 accordingly.
Claim(s) 4, 6, 8, 10, 12, 14, and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 8, 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard et al. (US 2009/0069851, hereinafter “Gillard”) in view of Harris et al. (US 2007/0093850, hereinafter “Harris”).
As to claims 1, 2, and 4, Gillard discloses a system (Figs. 1-14, ¶79) comprising: a bone plate (72, 50) comprising an instrument coupling (262, Fig. 14) and a hole (90-96, Fig. 3, ¶53); and an instrument comprising an elongated element (274) and a guide feature (226), the elongated element extending between a first end (260, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant) and an opposite second end (272), the guide feature having a central longitudinal guide axis (vertical as shown in Fig. 13); wherein when the instrument coupling is connected to the first end of the elongated element, the bone plate is connected to the first end of the elongated element (Fig. 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant); wherein when tension is applied to the second end of the elongated element while the instrument coupling is connected to the first end of the elongated element, the bone plate is fixed to the instrument (when 260 is locked in position via threaded engagement with the bone plate as disclosed in ¶79, Figs. 13 and 14) and the guide axis extends through the bone plate hole (Fig. 13, ¶74). As to claim 2, Gillard discloses that the instrument coupling comprises a recess (262) between a pair of flanges (plate portion above the recess and plate portion below the recess as shown in Fig. 14); wherein the bone plate coupling comprises a protrusion (portion of 260 shown with recess 262 in Fig. 14); wherein the first end of the elongated element comprises a threaded portion (¶79). As to claim 4, Gillard discloses that when the 
Gillard is silent to the elongated element being flexible. As to claim 2, Gillard is silent to the instrument coupling comprises a threaded hole between a pair of slots; wherein the first end of the flexible element is between a pair of jaws, wherein the first end of the flexible element comprises a threaded tip; wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded tip and the jaws interdigitate with the slots and flanges; wherein when tension is applied to the second end of the flexible element while the instrument coupling is connected to the first end of the flexible element, the threaded tip pulls within the threaded hole to fix the bone plate to the instrument.
Harris teaches a similar system (Figs. 1-8C) comprising: a bone implant (126, Fig. 6) comprising an instrument coupling (slots shown containing arms 122 and 124 in Fig. 6, threaded hole shown containing 110 in Fig. 6) and a hole (white space within the claim 2, Harris teaches that the instrument coupling comprises a threaded hole (as defined, i.e. the threaded hole shown containing 110 in Fig. 6) between a pair of slots (as defined, i.e. slots shown containing arms 122 and 124 in Fig. 6); wherein the first end of the flexible element is between a pair of jaws (122, 124, Fig. 6), wherein the first end of the flexible element comprises a threaded tip (110, Fig. 6, ¶32); wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded tip and the jaws interdigitate with the slots (Fig. 6); wherein when tension is applied to the second end of the flexible element while the instrument coupling is connected to the first end of the flexible element, the threaded tip pulls within the threaded hole to fix the bone plate to the instrument (Fig. 6). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the elongated element that can locked in position via threaded engagement with the bone plate and the bone plate recess as disclosed by Gillard by adding a central lumen and an elongated flexible 
As a result, as to claim 2, the combination of Gillard and Harris discloses that the instrument coupling comprises a threaded hole (Gillard ¶79, Harris Fig. 6) between a pair of slots (Gillard portions of 262 on either side of the threaded hole of Harris Fig. 6), wherein each slot is between a pair of flanges (Gillard Fig. 6 above and below 262); wherein the first end of the flexible element is between a pair of jaws (Gillard portions of protrusions shown within the 262 in Fig. 14 on either side of the threaded hole), wherein the first end of the flexible element comprises a threaded tip (Gillard ¶79, Harris Fig. 6); wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded tip and the jaws interdigitate with the slots and flanges (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32); wherein when tension is applied to the second end of the flexible element while the instrument coupling is connected to the first end of the flexible element, the threaded tip pulls within the threaded hole to fix the bone plate to the instrument (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32). As a result, as to claim 4, the combination of Gillard and Harris discloses that when the instrument coupling is connected to the first end of the flexible element and tension is applied to the second end of the flexible element (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32), the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222 of Gillard, Fig. 13, ¶74) and a second position (into opening 220 of Gillard, ¶74); wherein in the first position, the guide axis extends through 

As to claims 7, 8, and 10, Gillard discloses a system (Figs. 1-14, ¶79) comprising: a bone plate (72, 50) comprising an instrument coupling (262, Fig. 14) and a hole (90-96, Fig. 3, ¶53); and an instrument comprising an elongated element (274) and a guide feature (226), the elongated element extending between a first end (260, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant) and an opposite second end (272), the guide feature having a central longitudinal guide axis (vertical as shown in Fig. 13); wherein when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated element, the first end of the elongated element pulls on the instrument coupling to fix the bone plate to the instrument (Fig. 14, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant), and the guide axis extends through the bone plate hole (Fig. 13, ¶74). As to claim 8, Gillard discloses that the instrument coupling comprises a recess (262) between a pair of flanges (plate portion above the recess and plate portion below the recess as shown in Fig. 14); claim 10, Gillard discloses that when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated element, the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222, Fig. 13, ¶74) and a second position (into opening 220, ¶74); wherein in the first position, the guide axis extends through the bone plate hole and forms a first angle with a bone-facing side of the bone plate (approximately perpendicular as disclosed in ¶54 for aperture 92, Fig. 13, ¶s 54 and 74); wherein in the second position, the guide axis extends through the bone plate hole and forms a second angle with the bone-facing side of the bone plate (oblique as disclosed in ¶54 for aperture 90, Fig. 13, ¶s 54 and 74); wherein the second angle is different from the first angle (as defined, Figs. 13 and 14, ¶s 54 and 74).
Gillard is silent to the elongated element being flexible and wherein the flexible element includes at least one bend region between the first and second ends. As to claim 8, Gillard is silent to the instrument coupling comprises a threaded hole between a pair of slots; wherein the first end of the flexible element is between a pair of jaws, wherein the first end of the flexible element comprises a threaded tip; wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded tip and the jaws interdigitate with the slots and flanges; wherein when the instrument coupling is connected to the first end of the flexible element and tension is applied to the second end of the flexible element, the threaded tip pulls within the threaded hole to fix the bone plate to the instrument.
claim 8, Harris teaches that the instrument coupling comprises a threaded hole (as defined, i.e. the threaded hole shown containing 110 in Fig. 6) between a pair of slots (as defined, i.e. slots shown containing arms 122 and 124 in Fig. 6); wherein the first end of the flexible element is between a pair of jaws (122, 124, Fig. 6), wherein the first end of the flexible element comprises a threaded tip (110, Fig. 6, ¶32); wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded tip and the jaws interdigitate with the slots (Fig. 6); wherein when the instrument coupling is connected to the first end of the flexible element and tension is applied to the second end of the flexible element, the threaded tip pulls within the threaded hole to fix the bone plate to the instrument (Fig. 6). 

As a result, as to claim 8, the combination of Gillard and Harris discloses that the instrument coupling comprises a threaded hole (Gillard ¶79, Harris Fig. 6) between a pair of slots (Gillard portions of 262 on either side of the threaded hole of Harris Fig. 6), wherein each slot is between a pair of flanges (Gillard Fig. 6 above and below 262); wherein the first end of the flexible element is between a pair of jaws (Gillard portions of protrusions shown within the 262 in Fig. 14 on either side of the threaded hole), wherein the first end of the flexible element comprises a threaded tip (Gillard ¶79, Harris Fig. 6); wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded tip and the jaws interdigitate with the slots and flanges (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32); wherein when the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the flexible element, the threaded tip pulls within the threaded hole to fix the bone plate to the instrument (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32). As a result, as to claim 10, the combination of Gillard and Harris discloses that when the instrument coupling is connected to the first end of the flexible element and tension is applied to the second 

As to claims 13, 14, and 16, Gillard discloses a system (Figs. 1-14, ¶79) comprising: a bone plate (72, 50) comprising an instrument coupling (262, Fig. 14) and a hole (90-96, Fig. 3, ¶53); and an instrument comprising a body (204, 216, 202) and an elongated element (274), the body comprising a first arm (202) and a second arm (204, 226), wherein a free end of the body first arm contacts the bone plate (Figs. 11, 12, and 14), wherein the body second arm extends beside and is spaced apart from the body first arm (Figs. 11-14), wherein the body second arm comprises a guide feature (226) having a central longitudinal guide axis (vertical as shown in Fig. 13), the elongated element extends between a first end (260, ¶79 discloses that 260 may be locked in position via threaded engagement with the bone plate to restrict removal from the implant) and an opposite second end (272); wherein the first end of the flexible element couples with the bone plate (Fig. 14, ¶79 discloses that 260 may be locked in position claim 14, Gillard discloses that the instrument coupling comprises a recess (262) between a pair of flanges (plate portion above the recess and plate portion below the recess as shown in Fig. 14); wherein the bone plate coupling comprises a protrusion (portion of 260 shown with recess 262 in Fig. 14); wherein the first end of the elongated element comprises a threaded portion (¶79). As to claim 16, Gillard discloses that when the instrument coupling is connected to the first end of the elongated element and tension is applied to the second end of the elongated element, the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222, Fig. 13, ¶74) and a second position (into opening 220, ¶74); wherein in the first position, the guide axis extends through the bone plate hole and forms a first angle with a bone-facing side of the bone plate (approximately perpendicular as disclosed in ¶54 for aperture 92, Fig. 13, ¶s 54 and 74); wherein in the second position, the guide axis extends through the bone plate hole and forms a second angle with the bone-facing side of the bone plate (oblique as disclosed in ¶54 for aperture 90, Fig. 13, ¶s 54 and 74); wherein the second angle is different from the first angle (as defined, Figs. 13 and 14, ¶s 54 and 74).
claim 14, Gillard is silent to the instrument coupling comprises a threaded hole between a pair of slots; wherein the first end of the flexible element is between a pair of jaws, wherein the first end of the flexible element comprises a threaded tip; wherein when the instrument coupling is connected to the first end of the flexible element, the threaded hole receives the threaded tip and the jaws interdigitate with the slots and flanges; wherein when tension is applied to the second end of the flexible element while the instrument coupling is connected to the first end of the flexible element, the threaded tip pulls within the threaded hole to fix the bone plate to the body first arm. 
Harris teaches a similar system (Figs. 1-8C) comprising: a bone implant (126, Fig. 6) comprising an instrument coupling (slots shown containing arms 122 and 124 in Fig. 6, threaded hole shown containing 110 in Fig. 6) and a hole (white space within the 126 as shown in Fig. 6, Fig. 6); and an instrument (10, Figs. 1-8C) comprising a body (30) and an elongated element (16) and an elongated flexible element (106, Fig. 7, ¶32); wherein the flexible element extends between a first end (110) and an opposite second end (108); wherein the first end of the flexible element couples with the bone plate (Fig. 6, ¶32), wherein when the instrument coupling is connected to the first end of the flexible element and tension is applied to the second end of the flexible element, the bone plate is fixed to the body first arm (Fig. 6, ¶32; where ¶32 discloses that 106 can easily rotate and translate along the long axis of the device 10 via rotation of a thumbwheel 114). As to claim 14, Harris teaches that the instrument coupling comprises a threaded hole (as defined, i.e. the threaded hole shown containing 110 in Fig. 6) between a pair of slots (as defined, i.e. slots shown containing arms 122 and 124 in Fig.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the elongated element that can locked in position via threaded engagement with the bone plate and the bone plate recess as disclosed by Gillard by adding a central lumen and an elongated flexible element with a threaded second end to the instrument and a threaded hole to the bone implant as taught by Harris in order to secure the elongated flexible element to the implant (Harris ¶32), i.e. lock the flexible element in position via threaded engagement with the bone plate to restrict removal from the implant (Gillard ¶79). 
As a result, as to claim 14, the combination of Gillard and Harris discloses that the instrument coupling comprises a threaded hole (Gillard ¶79, Harris Fig. 6) between a pair of slots (Gillard portions of 262 on either side of the threaded hole of Harris Fig. 6), wherein each slot is between a pair of flanges (Gillard Fig. 6 above and below 262); wherein the first end of the flexible element is between a pair of jaws (Gillard portions of protrusions shown within the 262 in Fig. 14 on either side of the threaded hole), wherein the first end of the flexible element comprises a threaded tip (Gillard ¶79, Harris Fig. 6); claim 16, the combination of Gillard and Harris discloses that when the instrument coupling is connected to the first end of the flexible element and tension is applied to the second end of the flexible element (Gillard Fig. 14, ¶79; Harris Fig. 6, ¶32), the guide feature is capable of moving relative to the bone plate between a first position (when in opening 222 of Gillard, Fig. 13, ¶74) and a second position (into opening 220 of Gillard, ¶74); wherein in the first position, the guide axis extends through the bone plate hole and forms a first angle with a bone-facing side of the bone plate (approximately perpendicular as disclosed in ¶54 for aperture 92 of Gillard, Fig. 13, ¶s 54 and 74); wherein in the second position, the guide axis extends through the bone plate hole and forms a second angle with the bone-facing side of the bone plate (oblique as disclosed in ¶54 for aperture 90 of Gillard, Fig. 13, ¶s 54 and 74); wherein the second angle is different from the first angle (as defined, Gillard Figs. 13 and 14, ¶s 54 and 74).

Claim(s) 5, 6, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillard and Harris in view of Metzinger et al. (US 2009/0326541, hereinafter “Metzinger”
claims 5 and 6, the combination of Gillard and Harris discloses the invention of claim 4 as well as the bone plate hole is a first bone plate hole (92, 94), wherein the bone plate comprises a second bone plate hole (90) spaced apart from the first bone plate hole (Figs. 3 and 14); wherein the instrument comprises a body (204, 216, 202) and a first guide arm (204, 226), the first guide arm comprising the guide feature (as defined).
The combination of Gillard and Harris is silent to the first guide arm is removably fixable to the body; wherein the system comprises a second guide arm that is removably fixable to the body and interchangeable with the first guide arm, wherein the second guide arm comprises a second guide feature having a central longitudinal second guide axis; wherein when the second guide arm is fixed to the body, the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the flexible element, the bone plate is fixed to the instrument and the second guide axis extends through the second bone plate hole.
Metzinger teaches a similar system (Fig. 1, ¶39) comprising: a bone implant (10) comprising a hole (14, 16) and coupled to an instrument (30); wherein the bone implant hole is a first bone plate hole (14), wherein the bone plate comprises a second bone plate hole (16) spaced apart from the first bone plate hole (Fig. 1); wherein the instrument comprises a body (44, 46) and a first guide arm (34), wherein the first guide arm is capable of being removed and fixed to the body (Fig. 1); wherein the system comprises a second guide arm (¶39) that is capable of being removed and fixed to the body and capable of being interchanged with the first guide arm (¶39), wherein the second guide arm comprises a second guide feature (holes of the second guide arm, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first guide arm as disclosed by the combination of Gillard and Harris to be replaceable with a second guide arm as taught by Metzinger in order to provide guide feature holes of a different angle (Metzinger ¶39), e.g. to accommodate different desired angles for the oblique screw based upon bone conditions such as size, location of fracture, etc. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of Gillard, Harris, and Metzinger with a plurality of guide features, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide a guide feature for use with each guide arm.
As a result, as to claim 5, the combination of Gillard, Harris, and Metzinger discloses that the bone plate hole is a first bone plate hole (Gillard 92, 94), wherein the bone plate comprises a second bone plate hole (Gillard 90) spaced apart from the first bone plate hole (Gillard Figs. 3 and 14); wherein the instrument comprises a body (Gillard 204, 216, 202) and a first guide arm (Gillard 204, 226; Metzinger 34), the first guide arm comprising the guide feature (Gillard 226); wherein the first guide arm is capable of being removed and fixed to the body (Metzinger Fig. 1); wherein the system comprises a second guide arm (Metzinger ¶39) that is capable of being removed and fixed to the body and capable of being interchanged with the first guide arm (Metzinger claim 6, the combination of Gillard, Harris, and Metzinger discloses that when the second guide arm is fixed to the body, the instrument coupling is connected to the first end of the flexible member, and tension is applied to the second end of the flexible element (Gillard Figs. 13 and 14, ¶79; Harris Fig. 6, ¶32; Metzinger, Fig. 1, ¶39), the second guide feature is capable of moving relative to the bone plate between a third position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39) and a fourth position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the third position, the second guide axis extends through the second bone plate hole and forms a third angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the fourth position, the second guide axis extends through the second bone plate hole and forms a fourth angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein the fourth angle is different from the third angle (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39). 

As to claims 11 and 12, the combination of Gillard and Harris discloses the invention of claim 10 as well as the bone plate hole is a first bone plate hole (92, 94), 
The combination of Gillard and Harris is silent to the first guide arm is removably fixable to the body; wherein the system comprises a second guide arm that is removably fixable to the body and interchangeable with the first guide arm, wherein the second guide arm comprises a second guide feature having a central longitudinal second guide axis; wherein when the second guide arm is fixed to the body, the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the flexible element, the bone plate is fixed to the instrument and the second guide axis extends through the second bone plate hole.
Metzinger teaches a similar system (Fig. 1, ¶39) comprising: a bone implant (10) comprising a hole (14, 16) and coupled to an instrument (30); wherein the bone implant hole is a first bone plate hole (14), wherein the bone plate comprises a second bone plate hole (16) spaced apart from the first bone plate hole (Fig. 1); wherein the instrument comprises a body (44, 46) and a first guide arm (34), wherein the first guide arm is capable of being removed and fixed to the body (Fig. 1); wherein the system comprises a second guide arm (¶39) that is capable of being removed and fixed to the body and capable of being interchanged with the first guide arm (¶39), wherein the second guide arm comprises a second guide feature (holes of the second guide arm, Fig. 1, ¶39) having a central longitudinal second guide axis (Fig. 1, ¶39); wherein when 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first guide arm as disclosed by the combination of Gillard and Harris to be replaceable with a second guide arm as taught by Metzinger in order to provide guide feature holes of a different angle (Metzinger ¶39), e.g. to accommodate different desired angles for the oblique screw based upon bone conditions such as size, location of fracture, etc. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of Gillard, Harris, and Metzinger with a plurality of guide features, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide a guide feature for use with each guide arm.
As a result, as to claim 11, the combination of Gillard, Harris, and Metzinger discloses that the bone plate hole is a first bone plate hole (Gillard 92, 94), wherein the bone plate comprises a second bone plate hole (Gillard 90) spaced apart from the first bone plate hole (Gillard Figs. 3 and 14); wherein the instrument comprises a body (Gillard 204, 216, 202) and a first guide arm (Gillard 204, 226; Metzinger 34), the first guide arm comprising the guide feature (Gillard 226); wherein the first guide arm is capable of being removed and fixed to the body (Metzinger Fig. 1); wherein the system comprises a second guide arm (Metzinger ¶39) that is capable of being removed and fixed to the body and capable of being interchanged with the first guide arm (Metzinger ¶39), wherein the second guide arm comprises a second guide feature (Gillard 226) claim 12, the combination of Gillard, Harris, and Metzinger discloses that when the second guide arm is fixed to the body, the instrument coupling is connected to the first end of the flexible member, and tension is applied to the second end of the flexible element (Gillard Figs. 13 and 14, ¶79; Harris Fig. 6, ¶32; Metzinger, Fig. 1, ¶39), the second guide feature is capable of moving relative to the bone plate between a third position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39) and a fourth position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the third position, the second guide axis extends through the second bone plate hole and forms a third angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the fourth position, the second guide axis extends through the second bone plate hole and forms a fourth angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein the fourth angle is different from the third angle (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39). 

As to claims 17 and 18, the combination of Gillard and Harris discloses the invention of claim 16 as well as the bone plate hole is a first bone plate hole (92, 94), wherein the bone plate comprises a second bone plate hole (90) spaced apart from the 
The combination of Gillard and Harris is silent to the first guide arm is removably fixable to the body second arm; wherein the system comprises a second guide arm that is removably fixable to the body second arm and interchangeable with the first guide arm, wherein the second guide arm comprises a second guide feature having a central longitudinal second guide axis; wherein when the second guide arm is fixed to the body, the instrument coupling is connected to the bone plate coupling and tension is applied to the second end of the flexible element, the bone plate is fixed to the body first arm and the second guide axis extends through the second bone plate hole.
Metzinger teaches a similar system (Fig. 1, ¶39) comprising: a bone implant (10) comprising a hole (14, 16) and coupled to an instrument (30); wherein the bone implant hole is a first bone plate hole (14), wherein the bone plate comprises a second bone plate hole (16) spaced apart from the first bone plate hole (Fig. 1); wherein the instrument comprises a body (44, 46) comprising a first arm (36), a second arm (44, 46), and a first guide arm (34), wherein the first guide arm is capable of being removed and fixed to the body second arm (Fig. 1); wherein the system comprises a second guide arm (¶39) that is capable of being removed and fixed to the body second arm and capable of being interchanged with the first guide arm (¶39), wherein the second guide arm comprises a second guide feature (holes of the second guide arm, Fig. 1, ¶39) having a central longitudinal second guide axis (Fig. 1, ¶39); wherein when the second guide arm is fixed to the body second arm (¶39), the bone plate is fixed to the body first 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first guide arm as disclosed by the combination of Gillard and Harris to be replaceable with a second guide arm as taught by Metzinger in order to provide guide feature holes of a different angle (Metzinger ¶39), e.g. to accommodate different desired angles for the oblique screw based upon bone conditions such as size, location of fracture, etc. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of Gillard, Harris, and Metzinger with a plurality of guide features, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide a guide feature for use with each guide arm.
As a result, as to claim 17, the combination of Gillard, Harris, and Metzinger discloses that the bone plate hole is a first bone plate hole (Gillard 92, 94), wherein the bone plate comprises a second bone plate hole (Gillard 90) spaced apart from the first bone plate hole (Gillard Figs. 3 and 14); wherein the body second arm (Gillard 204, 216, 202) comprises a first guide arm (Gillard 204, 226; Metzinger 34) comprising the guide feature (Gillard 226); wherein the first guide arm is capable of being removed and fixed to the body second arm (Metzinger Fig. 1); wherein the system comprises a second guide arm (Metzinger ¶39) that is capable of being removed and fixed to the body second arm and capable of being interchanged with the first guide arm (Metzinger ¶39), wherein the second guide arm comprises a second guide feature (Gillard 226) having a claim 18, the combination of Gillard, Harris, and Metzinger discloses that when the second guide arm is fixed to the body second arm, the instrument coupling is connected to the first end of the flexible member, and tension is applied to the second end of the flexible element (Gillard Figs. 13 and 14, ¶79; Harris Fig. 6, ¶32; Metzinger, Fig. 1, ¶39), the second guide feature is capable of moving relative to the bone plate between a third position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39) and a fourth position (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the third position, the second guide axis extends through the second bone plate hole and forms a third angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein in the fourth position, the second guide axis extends through the second bone plate hole and forms a fourth angle with the bone-facing side of the bone plate (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39); wherein the fourth angle is different from the third angle (Gillard Fig. 13, ¶74; Metzinger, Fig. 1, ¶39). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775